7 P.3d 738 (2000)
169 Or. App. 78
STATE of Oregon, Appellant,
v.
Keith Dee WRIGHT, Respondent.
(99-1018; CA A106682)
Court of Appeals of Oregon.
Petition for Reconsideration May 31, 2000.
Decided July 12, 2000.
Elizabeth A. Baldwin, Astoria, for petition.
Before De MUNIZ, Presiding Judge, and HASELTON and WOLLHEIM, Judges.
On Respondent's Petition for Reconsideration May 31, 2000.
HASELTON, J.
Defendant petitions for reconsideration, challenging our opinion, State v. Wright, 167 Or.App. 297, 999 P.2d 1220 (2000), in many respects. We allow the petition to correct one statement in our opinion and reject defendant's other challenges without discussion.
Our opinion states:
"Defendant responds that `sufficiency' under subsection (4) and `definiteness and certainty' under subsection (2) and ORS 132.550(7) are distinct concepts and distinct requirementsgenerally analogous in the civil context to the bases for a motion to dismiss for `failure to state ultimate facts sufficient to constitute a claim,' ORCP 21 A(8), and a motion to make more definite and certain under ORCP 21 D." 167 Or.App. at 303-04, 999 P.2d 1220 (original emphasis bold; emphasis added).
Defendant contends that he never analogized a demurrer for lack of specificity to an ORCP 21 motion. That is correct. The italicized language, while generally intended to illustrate the distinction defendant posited, is not properly ascribed to defendant. Accordingly, the opinion is modified so that the balance of the sentence following "requirements" is deleted.
Reconsideration allowed; original opinion modified and adhered to as modified.